Citation Nr: 0902291	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-03 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to the payment of 
Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The appellant served on active duty from October 1977 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 administrative decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that the appellant's 
other than honorable discharge from service constituted a bar 
to the payment of VA benefits.

The Board previously adjudicated the appellant's claim in 
July 2006.  The Board determined that the character of the 
appellant's service was a bar to the payment of VA benefits.

The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The appellant's attorney and VA's General Counsel filed a 
Joint Motion for Remand (JMR) requesting that the Court 
vacate the Board's decision.  The JMR also requested that the 
Court remand the case to the Board for further development 
and re-adjudication in accordance with the directives of the 
February 2008 JMR.  

The Court granted the JMR in February 2008 and returned the 
case to the Board.

The Board wrote to the appellant in March 2008.  The 
appellant was advised that the case was returned to the Board 
by the Court.  He was further advised that he had 90 days to 
submit additional evidence or argument in support of his 
claim.  

The appellant's attorney submitted notice of his 
representation in March 2008.  He was provided a copy of the 
Board's letter to the appellant from March 2008.  The 
attorney submitted additional argument that was received at 
the Board in July 2008.  The attorney maintained that the 
appellant's case must be remanded to allow for development of 
possible outstanding VA records.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant served on active duty from October 1977 to 
October 1979.  He received an Other than Honorable Conditions 
discharge.  The narrative reason for discharge was 
administrative discharge conduct triable by court-martial.  

Personnel records associated with the claims folder show that 
the appellant had several periods where he was absent without 
leave (AWOL) during service.  He was charged with those 
offenses and punished.  He was also charged with several 
other offenses and received punishment for those as well.  

The appellant reported in an interview from March 14, 1979, 
that personal and financial problems had caused him to go 
AWOL.  He said he had tried to get reassigned prior to going 
AWOL but was unsuccessful.  The appellant said that the Army 
could have prevented him from going AWOL by assigning him to 
Fort Leonard Wood, Missouri, and promoting him.  Finally, he 
stated that the only way he would stay in the service was to 
be assigned to Fort Leonard Wood.  

The appellant went AWOL for a final time from July 16, 1979, 
to August 21, 1979.  Charges were preferred to have the 
appellant tried at a Special Court-Martial.  He elected to 
have a discharge for the good of the service in lieu of 
facing the court-martial.  The appellant was sent home on a 
leave without pay status in August 1979, prior to his 
discharge in October 1979.

The appellant attempted to upgrade his discharge by 
petitioning the Army Board for Correction of Military Records 
(ABCMR).  The ABCMR denied his request in July 2002.

The appellant submitted his claim for VA disability 
compensation benefits in December 2002.  The RO issued an 
administrative decision that held that the appellant's 
character of service was a bar to military benefits.

The appellant has submitted evidence documenting that he has 
had severe psychiatric problems after service.  He has been 
convicted of violent crimes on at least two occasions and is 
presently incarcerated.  The evidence submitted by the 
appellant related to psychological assessments of his mental 
status at the time of the commission of his crimes and/or his 
competence to stand trial.  However, the earliest document 
related to these incidents is dated in 1983.  Moreover, none 
of the medical evidence submitted by the appellant addresses 
his mental status during his period of military service.  

The appellant has alleged that he experienced a number of 
stressful events in service that affected him.  He has 
reported on the death and injury of individuals in a plane 
crash that occurred during war games, the death of his 
platoon leader at another time, and the death of a friend.  
He has said that he began to bite his fingernails as a result 
of his stress and that he eventually beginning to chew, and 
then eat, the skin on his finger tips.  He also said he began 
to eat his own feces.  He said he sought treatment for 
headaches and nose bleeds that he believed were related to 
his stress.

The appellant's service treatment records contain a 
significant number of entries that address a number of 
complaints, mostly associated with his feet.  The appellant 
was not seen for any psychiatric-related complaints.  He was 
not seen for headaches or nose bleeds.  Physical examinations 
from March 1979 and August 1979 did not record any complaints 
of the same from the appellant.  Further, mental status 
evaluations from March and August 1979 found the appellant to 
not have any psychiatric-related problems.

In addition to the stressful events, the appellant maintains 
that his recruiter lied to him about what he would do in the 
Army.  The appellant believes he was made to do combat-
related tasks rather than what was promised to him.  The 
ABCMR decision provided a good discussion of what the 
appellant enlisted to do and his desired place of assignment.  
The appellant was given his desired MOS and assigned to his 
selected duty station.  

The appellant has steadfastly maintained that he was seen by 
a VA psychiatrist that wanted to commit him to the 
psychiatric ward at Jefferson Barracks in St. Louis, 
Missouri.  The Board notes that there are two VA medical 
centers (VAMC) in St. Louis.  One is known as the John 
Cochran Medical Center and the other as Jefferson Barracks.

The appellant has claimed that this event took place in 1980.  
He has also said it was in 1981.  He said he did not consent 
to be committed at the time and the evidence of record does 
not show that he received any follow-on VA psychiatric care 
in that timeframe.  The Board notes that, as the appellant 
was sent home in August 1979 and prior to his discharge, it 
is possible he was seen earlier than he recalls.

The appellant has also maintained that he made numerous 
attempts to obtain the records relating to his seeing the 
psychiatrist but was unsuccessful.  The Board notes that he 
wrote to the VA Office of General Counsel (OGC) in September 
2003.  In an April 2004 response, the OGC responded to the 
appellant's specific contention that he had attempted to 
obtain the above records.  The letter noted that the St. 
Louis VAMC had advised that they had no records for the 
appellant.  

The Board denied the appellant's claim in August 2006.  The 
Board detailed the appellant's several offenses during 
service and determined that his conduct was willful and 
persistent.  Further, the Board determined that the appellant 
was not insane during the time of the commission of the 
offenses during service.

As noted in the Introduction the appellant appealed the 
Board's decision.  The JMR maintained that adequate efforts 
were not made to search for the VA records that relate to the 
appellant's claim of being seen by a VA psychiatrist shortly 
after service.  The JMR noted that a request had been 
addressed to a VA Vet Center in Kansas City as opposed to the 
one in St. Louis.  Further, there was no direct response from 
the St. Louis VAMC to indicate that there were no retired 
records for the appellant or that any effort was made to 
ensure no such records existed.

The JMR requires that a request be made for the alleged 
records.  The request should be such that it is clear that 
the Vet Center in St. Louis as well as the John Cochran VAMC 
and Jefferson Barracks VAMC are all queried.  The respective 
facilities must respond regarding whether they have the 
records and can provide them or that the records do not 
exist.  Further, such efforts must be documented and, if no 
records are found, a formal finding must be made.  See 
38 C.F.R. § 3.159 (2008).  The appellant must be apprised of 
such a finding.

Finally, the records associated with the ABCMR action are not 
the complete Official Military Personnel File (OMPF).  The 
OMPF should be requested and associated with the claims 
folder to ensure completeness of the appellant's military 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the VAMC in St. 
Louis, to include the John Cochran 
division and Jefferson Barracks division.  
Further, the Vet Center in St. Louis must 
be contacted.  The facilities must be 
requested to identify any and all records 
for the appellant from August 1979 to 
August 1983 (the appellant was home by 
August 1979 and arrested in August 1983).  
Each facility must respond by indicating: 
1) they have the requested records and 
are forwarding them; or, 2) they do not 
have any records for the appellant and 
can certify that no records for the 
appellant, for that timeframe, were 
retired to storage or that such records 
were destroyed.  Form letter replies from 
the facilities are not acceptable.  The 
replies must be individually responsive 
to this request for records.

2.  The RO must document all efforts to 
obtain the records.  If no records are 
found at the VA facilities, the RO must 
make a determination as to whether any 
further request from any other source is 
in order.  If the determination is that 
all appropriate avenues have been 
exhausted, the RO must make a written 
determination that details the efforts to 
obtain the records and a conclusion that 
any further efforts would not be 
successful.  The appellant must be 
provided with notice of this 
determination.  See 38 C.F.R. § 3.159.

3.  The appellant's complete OMPF must be 
requested and associated with the claims 
folder.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant, and his attorney, must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


